DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10667221. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:
Application
Patent
18. (New) A method implemented by a wireless transmit/receive unit (WTRU), the method comprising: the WTRU receiving a radio resource control (RRC) message comprising a discontinuous reception (DRX) configuration, the DRX configuration 



Regarding to the different between the Application and the Patent, It have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-19, 22-27, 29, 32, 33, 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalsgaard et al. (Patent No. 7916675).
- With respect to claims 18, 23, 29, 36, Dalsgaard teaches a method implemented by a wireless transmit/receive unit (WTRU), the method comprising: the WTRU receiving a radio resource control (RRC) message comprising a discontinuous reception (DRX) configuration (see col. 1, lines 25-35), the DRX configuration comprising a first set of DRX parameters and a second set of DRX parameters (e.g. DRX parameters that UE 10 received in Fig. 3), the first set of DRX parameters comprising an indication of a DRX cycle periodicity and an indication of a length of a first DRX minimum active period, the second set of DRX parameters comprising an indication of a length of a second DRX minimum active period (e.g. in Fig. 2 where UE in active mode, that receives DRX parameter from node B); the WTRU applying the first set of DRX parameters 
- With respect to claims 19, Dalsgaard teaches wherein the first set of DRX parameters further comprises an indication of a DRX active period start position (e.g. Fig. 3A shows regular DRX step 304).  
- With respect to claims 22, Dalsgaard teaches wherein a medium access control (MAC) message is used to explicitly signal an end of a DRX active period (col. 5, lines 35-40).  
- With respect to claims 24-25, Dalsgaard teaches wherein when the WTRU utilizes the first set of DRX parameters the WTRU goes to sleep at an end of the first DRX minimum active period based on the WTRU not receiving any data indication signals during the first DRX minimum active period (e.g. Fig. 3 show UE sleep when there is no data).  
- With respect to claims 26, 32, Dalsgaard teaches wherein the WTRU going to sleep comprises the WTRU stopping monitoring a control channel for data indication signals (e.g. Fig. 3 show UE in sleep mode).  
- With respect to claims 27, 33, Dalsgaard teaches wherein the first set of DRX parameters corresponds to a first DRX profile, the second set of DRX parameters corresponds to a second DRX profile (e.g. regular DRX and interim DRX).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.